Rombauer, J.
(concurring). — The main contentions of the appellant are twofold. The first is that the provision in the lease in regard to the payment of double rent can not change. the general law on that subject which nfakes it optional with the lessor to fix the character of the holding over by the lessee, and the next is that there was no evidence of a complete surrender of the premises.
In support of the first point the appellant relies on the proposition that the clause in regard to double rent is the mere insertion of the statutory provision on that subject, and hence the contract is necessarily the *627same whether the clause is inserted in the lease or not, since the law in force at the date when the contract is entered into necessarily forms part of every contract.
This argument lacks the proper premises. The clause in the contract and the statute are not the same. Section 6367 of the Revised Statutes provides: “If any tenant for life or years *. * * shall willfully hold over the same after the termination of such term, and after demand made and notice in ivriting given requiring the possession thereof, by the person entitled thereto, such person so holding over, shall pay to the person so kept out of possession double the yearly value of the lands and tenements so detained for all the time he shall keep the person entitled out of possession.”
The clause in the lease relied on as constituting the contract between the lessor and lessee, makes the obligation to pay double rent absolute, upon a mere holding over, regardless of any demand for possession and notice in writing to that effect, hence there is a very material difference between the statutory right of the parties, and the one fixed by their contract, and this brings the case clearly within the rule stated in Deaver v. Randall, 5 Mo. App. 297.
On the second point it is proper to say that there is no substantial evidence in the case that the surrender of the premises made was not complete, assuming that the tenants had a legal right to surrender them. The plaintiff claims thatbybreakingthroughthe partition he might have invaded the possible possession of some subtenant. There is not a tittle of evidence in the case of such a subtenancy, nor that plaintiff at anytime considered that he was not put in full possession of the premises, provided the defendants had a legal right to make such surrender. As these points have been forcibly urged upon our attention, find are not disposed of in the *628opinion in a satisfactory manner, I desire by this additional statement to show that they have been duly considered by the court in arriving at'its conclusion.